Citation Nr: 1829659	
Decision Date: 07/11/18    Archive Date: 07/24/18

DOCKET NO.  15-18 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to service connection for chronic fatigue syndrome, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

2. Entitlement to service connection for a gastrointestinal disorder, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

3. Entitlement to a compensable rating prior to November 15, 2017, and a rating higher than 30 percent since November 15, 2017, for service-connected headaches.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Adams, Counsel
INTRODUCTION

The Veteran served on active duty from May 1, 1992 to May 9, 1992, March 2002 to August 2002, March 2004 to June 2005, and June 2005 to September 2009.  These matters are on appeal from  and  decisions.


FINDING OF FACT

In a June 6, 2018 statement, which was received prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal on the issues of entitlement to service connection for chronic fatigue syndrome; a gastrointestinal disorder; and a compensable rating prior to November 15, 2017, and a rating higher than 30 percent since November 15, 2017, for service-connected headaches.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issues of entitlement to service connection for chronic fatigue syndrome, a gastrointestinal disorder, and higher ratings for service-connected headaches, have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Here, in a , the Veteran withdrew the issues of entitlement to service connection for chronic fatigue syndrome; a gastrointestinal disorder; and a compensable rating prior to November 15, 2017, and a rating higher than 30 percent since November 15, 2017, for service-connected headaches.  Hence, there remain no allegations of errors of fact or law for appellate consideration regarding these claims, the Board does not have jurisdiction to review them, and they are dismissed.


ORDER

The issues of entitlement to service connection for chronic fatigue syndrome; a gastrointestinal disorder; and a compensable rating prior to November 15, 2017, and a rating higher than 30 percent since November 15, 2017, for service-connected headaches, are dismissed.



______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


